Citation Nr: 1730527	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  He died in October 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating action by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant presented testimony at a hearing before the undersigned in October 2015, and a transcript of the hearing is associated with the Veteran's claims folder.


FINDING OF FACT

The appellant's annualized countable income exceeds the maximum allowable pension rate (MAPR) for the applicable period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Death Pension

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).  An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

Here, as the deceased Veteran served more than 90 days during the Vietnam era, the wartime service requirement has been met.  See 38 C.F.R. § 3.2(f).  The evidence of record reflects that the appellant is his lawful surviving spouse.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273 (a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

If the surviving spouse's income exceeds the maximum rate of pension, she is ineligible to receive death pension payments.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of a veteran. Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260 (d).  

Unreimbursed medical expenses (UMEs) paid by a claimant may be used to reduce the claimant's countable income - provided certain conditions are met.  Relevant to this case, UMEs paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).

Amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272 (h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272 (h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.

The appellant's claim for death pension benefits was received in October 2013.  Due to the date of the appellant's claim, the annualization period under consideration is from October 2013, to September 2014.   The MAPR death pension benefits for a surviving spouse with no dependents in 2013 was $8,359, effective December 1, 2012.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.  The five percent deductible threshold for medical expenses was $417.

The appellant reported Social Security in the amount of $18,816.  However, a November 2013 Social Security Administration (SSA) printout shows that the appellant received $1,672.90 per month from December 2012.  The monthly payment multiplied by twelve is $20,074.80.  Thus the total income for VA purposes is $20,074.

The appellant reported in March 2014 a Medicare deduction in the amount of $1,308 paid in "1/12-2013", pre-paid funeral expenses of $1,254.67 paid in April 2013, supplemental insurance of $1330 paid in "1/12-2013", a co-pay of $175 paid in "1/12-2013", and an undated register of will in the amount of $100.  

Receipts from a cemetery note that the amounts paid in cash were $1,259.67 and $1,320.

In December 2014, the appellant submitted additional indication that Medicare Part B was paid in the amount of $312 from October 2013 to December 2013, Medicare Part D was paid in the amount of $246.87 from October 2013 to December 2013, private medical insurance was paid in the amount of $80.40 from October 2013 to December 2013, and the Carilion Family Clinic was paid in the amount of $106.02 in November 2013.

In October 2015 a receipt was submitted by the appellant regarding a payment of $104.03 for Medicare Supplement insurance dated in April 2014.  The receipt indicates that the appellant would pay $80.72 a month thereafter.  A statement from the insurance company reveals that the payment was changed in June 2015.  Thus, from May 2014 to September 2014, the insurance cost was $403.60.

The total of all identified medical expenses is $4066.19.  Including the identified payments associated with the burial of the Veteran, the total amount is $6,745.86.  Reducing the appellant's income by $6,746 leaves a total income of $13,328, an amount in excess of the $8,359 MAPR for 2013.  As the appellant's income in 2013 exceeded the maximum rate of pension, she is ineligible to receive death pension payments, and the claim is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to non-service-connected death pension benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


